DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed January 23, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It is noted that the partial translation provided absent of a copy of the actual foreign patent does not meet the requirement of a legible copy of the cited foreign patent document. It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the bending top die (DT) and the bending bottom die (DB), the cavity (C) having an upper section (C2) and a lower section (C1) of the bending bottom die and the third preform (6) as described in the specification [see pg. 14 line 25-pg. 16 line 11].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 
Claim Objections
Claim 3 is objected to because of the following informalities:  it is suggested to amend the limitation “to produce treated integral planet carrier” in line 16 to read as “to produce a treated integral planet carrier”.  
Claim 12 is objected to because of the following informalities:  it is suggested to amend the limitation “length of projection” in line 2 to read as “length of the projection”.  
Claim 14 is objected to because of the following informalities:  it is suggested to amend the limitation “said tilted wall portion” in line 5 to read as “bent or tilted wall portion” to maintain consistency throughout the claims.  
Claim 21 is objected to because of the following informalities:  it is suggested to amend the limitation “in that surface of” in line 2 to read as “in that a surface of”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-16 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
With regards to claim 2, the claim states “it has continuous grain flow lines” it is unclear what “it” is referring to, i.e. the planet carrier as a whole, the head, flattened part or the shaft. For examination purposes the examiner is interpreting the limitation as referring to the planet carrier. 
With regards to claim 5, the claim states “which has a solid upper cylindrical section or a head and a lower cylindrical section or a shaft” in lines 7-8, it is unclear if the limitations “a head” and “a shaft” are in addition to the head and shaft set forth in claim 3 or if they are referring to the head and shaft set forth in claim 3. Additionally, claim 3 only recites the formation of a head and shaft, therefore should the upper cylindrical section and lower cylindrical section be selected in claim 5, it is unclear if these are in addition to the head and shaft set forth in claim 3 or if these limitations are further defining the head and shaft of claim 3.
With regards to claim 6, the claim states “to produce a walled hollow part” in line 8, it is unclear if this is in addition to the walled hollow part previously set forth in claim 3 or if it is intending to refer to the walled hollow part of claim 3. For examination purposes, the limitation is being interpreted as referring to the walled hollow part as set forth in claim 3.
With regards to claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regards to claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim states “wherein when the second preform or heated second preform” in line 4, this renders the claim indefinite since claim 3, from which claim 8 depends, fails to set forth a heating step of the second preform therefore it is unclear how the heated second preform is obtained. It is noted that 
The claim states “such that there is a projection of said walled hollow part that projects above the top surface of said bending bottom die” in lines 5-6, this renders the claim indefinite since it is unclear when the projection is formed within the walled hollow part, i.e. is the projection formed at the same time the walled hollow part is formed in the backward extruding step. Clarification and/or correction is required.
With regards to claim 12, there appears to be insufficient antecedent basis for the limitation “the length” and the limitation “the external length” in line 2.
With regards to claim 13, the claim states “thereby forming a third preform” in line 3, it is unclear if this limitation is in addition to the third preform previously set forth in 3 or if it is intending to refer to the third preform set forth in claim 3. Clarification and/or correction is required. 
With regards to claim 14, the claim states “using the same bottom die as used in said bending step” in line 3, this renders the claim indefinite since no bottom die has previously been set forth, additionally there appears to be insufficient antecedent basis for the limitation “the same bottom die”. 
The claim states “to produce a hot-forged integral planet carrier” in line 5, it is unclear if this limitation is in addition to the hot-forged integral planet carrier set forth in claim 3 or if it is intending to refer to the hot-forged integral planet carrier of claim 3. Clarification and/or correction is required.
With regards to claim 15, the claim states “to produce a treated integral planet carrier” it is unclear if this limitation is in addition to the treated integral planet carrier set forth in claim 3 or if it is intending to refer to the treated integral planet carrier of claim 3. Clarification and/or correction is required.
With regards to claim 16, the claim states “to produce a final integral planet carrier” in line 3, it is unclear if this limitation is in addition to the final integral planet carrier set forth in claim 3 or if it is intending to refer to the final integral planet carrier of claim 3. Clarification and/or correction is required.
With regards to claim 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regards to claim 19, there appears to be insufficient antecedent basis for the limitation “said first preform” in line 5, the limitation “said second preform” in line 8, the limitation “said walled hollow part” in line 9, the limitation “said as-forged integral planet carrier” in line 13, and “said final integral planet carrier” in line 17.
With regards to claim 20, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim states “said bending bottom die so as to accommodate the projection of said second preform” in lines 6-7, this renders the claim indefinite since it appears that the claim is further defining the bottom die based on structure of the second preform which has not been positively recited, therefore it is unclear what structural feature of the bottom die is being set forth, i.e. does the bottom die have a recess or cavity to accommodate a projection of the second preform. 
Additionally, it is noted that there is insufficient antecedent basis for the limitation “the projection” in line 7.
With regards to claim 21, there appears to be insufficient antecedent basis for the limitation “said conical cavity” in line 2, it is noted that the claim currently depends from claim 19 however claim 20 appears to provide proper antecedent basis for the limitation. 
With regards to claim 22, there appears to be insufficient antecedent basis for the limitation “said angle” in line 2, it is noted that the claim currently depends from claim 19 however claim 21 appears to provide proper antecedent basis for the limitation. 
Examiner notes that no art has been applied to claims 20-22; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain Li et al (CN 101666377A).
In reference to claim 1, Jian Li et al discloses a planet carrier devoid of joints, the planet carrier comprising a cylindrical head which has a flattened part (end face of cantilever arms 2), and a shaft (1). Examiner notes that the limitations “made using hot forging” and “carved out and machined” appear to be process limitation. However such process limitations do not result in any patentably defining structure. Therefore, Examiner is treating these limitation as product-by-process limitations and such are not germae to the end result product.
In reference to claim 2, Jian Li et al further discloses the planet carrier has continuous grain flow lines. It is noted that Jian Li et al discloses the planet carrier is produced via forging which inherently creates continuous grain flow lines therein. 
2.	Claim(s) 19 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien (US 4,694,676).
In reference to claim 19, O’Brien discloses a hot forging apparatus comprising of a billet heating station for heating the billet (20) [see col. 2 lines 63-65; it is noted that to anneal the billet it must first be heated via heating station], a forward extrusion station to forward extrude the billet into the first preform [see col. 2 line 67-col. 3 line 8], a backward extrusion station to backward extrude the first preform into the second preform [see col. 3 lines 21-25], a bending station to deform the walled hollow part of the second preform to produce a third preform having a deformed walled hollow part [see col. 4 line 3-11, it is noted that the “bending station” is given the broadest reasonable interpretation to deform and the draw-ironing station of O’Brien is deforming the walled hollow part and therefore meets the limitation], a flattening station for flattening the deformed walled hollow part to produce an integral planet carrier [see col. 4 line 48-54, figure 11; it is noted that the broadest reasonable interpretation is given to flattening and the removal of the protrusions creates a flattened end face of the walled hollow part], a heat treatment and post-forging treatment station for treating the integral planet carrier into a treated integral planet carrier, a machining station to machine the treated integral planet carrier into the final integral planet carrier [see col. 4 line 58-col. 5 line 2]. 
In reference to claim 24, a heating station is provided between the backward extrusion station and the bending station for heating the second preform [see col. 3 lines 66-68; it is noted that to anneal the billet it must first be heated via heating station].


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious the combination of heating a billet and then performing forward extruding, backward extruding, deforming and flattening to the heated billet to form an integral planet carrier in combination with the rest of the claimed limitations set forth in claim 3.
O’Brien (US 4,694,676) discloses a process of cold forming a part comprising of forward extruding a billet (20) to form a first preform comprising of a head and a shaft [see figure 3; col. 2 line 67-col. 3 line 8], backward extruding the first preform to form a second preform having a hollow walled part and shaft [see figure 7; col. 3 lines 21-25], the second preform is then deformed via a draw-ironed operation to produce a third preform having a deformed walled hollow part [see figures 9 & 10; col. 4 lines 3-11], the third preform is then finished by conventional techniques to obtain a final product [see col. 4 lines 55-57].
The prior art neither alone nor in combination anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art would destroy the workability since O’Brien discloses between each step the part is annealed, therefore heating the billet and not allowing it to cool destroys the workability of the cold forming as disclosed by O’Brien. Claims 3-4 and 17 are allowed.
Claims 5-16, 18 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725